Citation Nr: 1426076	
Decision Date: 06/09/14    Archive Date: 06/16/14

DOCKET NO.  11-19 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Jessica L. Cleary, Attorney, Chisholm, Chisholm & Kilpatrick LTD


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Tyson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1953 to October 1956, which included service in the Korean War from April 1954 to March 1955. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran testified at a December 2011 Travel Board hearing before the undersigned Veterans Law Judge.  A complete transcript of the hearing is of record.  

The matter was previously before the Board in April 2012.  In an April 2012 decision, the Board denied the Veteran's service connection claim for PTSD.  Subsequently, the Veteran appealed this claim to the United States Court of Appeals for Veterans Claims (Court).  In May 2013, the Court issued a Memorandum Decision to set aside the Board's April 2012 decision and remanded the claim to the Board for further adjudication.  In its rationale, the Court found that the Board failed to provide an adequate statement of reasons or bases for its decision to find certain medical opinions of record more probative than others.  

Upon remand to the Board, the Veteran's attorney representative submitted additional evidence of record in May 2014 with an appropriate waiver of RO consideration in this matter.  The evidence submitted includes updated VA treatment records from the Northport VA Medical Center from June 2011 to February 2014, service personnel records from the National Personnel Records Center, and an April 2014 medical evaluation report with opinion from a private psychologist.  This evidence has been associated with the claims file.

In its review of this claim, the Board has not only reviewed the Veteran's physical claims file but also the Veteran's electronic files on the "Virtual VA" and VBMS systems to insure a total review of the evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran as likely as not has PTSD.

2.  The evidence is at least in relative equipoise as to whether the PTSD with depression and anxiety are due to fear of hostile military activity.


CONCLUSION OF LAW

The criteria for service connection for PTSD has been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.102, 3.30, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Legal Criteria: Service Connection for PTSD

Service connection for PTSD requires (1) a current, clear medical diagnosis of PTSD in accordance with the diagnostic criteria of the Diagnostic and Statistical Manual of Mental Disorders (DSM-IV); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between current symptomatology and the specific claimed in-service stressor a link.  38 C.F.R. §§ 3.304(f); 4.125(a); Moreau v. Brown, 9 Vet. App. 389, 394-95 (1996).  

In 2010, the criteria for service connection for PTSD, and specifically verification of PTSD stressors, changed.  See 38 C.F.R. § 3.304(f).  The amendment eliminated the requirement for corroborating that the claimed in-service stressor occurred "[i]f a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the places, types, and circumstances of the veteran's service."  38 C.F.R. § 3.304(f)(3). The amendment acknowledges the inherently stressful nature of the places, types, and circumstances of service in which fear of hostile military or terrorist activities is ongoing.  The amended criteria is for application for claims that were appealed to the Board before July 13, 2010, but have not been decided by the Board as of July 13, 2010, as in this case.  See 75 Fed. Reg. 39843 (July 13, 2010).

II.  Analysis 

The Veteran served in Korea between April 1954 to March 1955 after the signing of the July 1953 armistice agreement ending the Korean War.  While stationed at an outpost, the Veteran was approached by a Korean national (referred to by the Veteran as an infiltrator) who held the Veteran by gunpoint.  In fear of his life, the Veteran shot and killed the infiltrator.  He contends that he is entitled to service connection because this in-service incident stimulated feelings of fear and anxiety during his remaining time in service and well after discharge in 1956, which he relates to the cause of his PTSD.  The Board finds a grant of service connection for PTSD warranted in this claim due to the Veteran's fear of hostile, military, or terrorist activity during his time in Korea. 

At the time of the Board's prior decision, the medical evidence as to whether the Veteran had a valid PTSD diagnosis was not consistent.  Although some of the outpatient VA records noted PTSD, most of them diagnosed an anxiety disorder.  The VA outpatient records that post-date the Board's 2012 decision continue, for the most part, to diagnose an anxiety disorder rather than PTSD.  The 2010 VA examiner concluded the Veteran had a major depressive disorder and did not satisfy all the criteria for diagnosing PTSD.  Since the Board's decision, the Veteran's attorney has submitted a March 2014 private psychologist's report that unequivocally diagnoses the Veteran with PTSD and provides a rationale as to how he meets the criteria for such a diagnosis.  Specifically, the 2010 VA examiner found Criterion C was not met and that the Veteran's complaints of anhedonia, restricted affect and loss of interest in social activities were more likely due to depression and not PTSD.  The private psychologist, on the other hand, found that all criteria for diagnosing PTSD were met and concluded that the Veteran's depression is a co-morbid disorder resulting from his PTSD.  Considering the 2014 report, it must be found that the evidence suggesting the Veteran does not have PTSD is in equipoise with the evidence suggesting he does, and this will be resolved in his favor.

The Veteran also has an in-service stressor that is consistent with the places and circumstances of service during his time in Korea sufficient to meet the second element of service connection for PTSD.  Although the RO has not formally verified the stressor, service personnel records document that the Veteran was stationed in Korea during the period of the claimed incident, and the stressor described by the Veteran is not so incredible as to be facially implausible and appears consistent with the places, circumstances, and types of the Veteran's service in Korea.    

Now turning to the dispositive issue of nexus, the Board evaluated two medical opinions of record, the first from a VA psychologist in August 2010 and the second from a private psychologist in April 2014.  The VA psychologist did not find the Veteran had PTSD, but nevertheless opined that the Veteran's mental disorder was not at least as likely as not related to his military service.  The private psychologist diagnosed the Veteran with PTSD and opined that it was at least as likely as not that the Veteran's PTSD was related to the in-service stressor.  Greater weight may be placed on one physician's opinion than another's depending on factors such as the reasoning employed by the physicians and whether (and the extent to which) they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  Additionally, while the findings of a physician are medical conclusions that the Board cannot ignore or disregard, the Board is free to assess medical evidence and is not obligated to accept a physician's opinion.  Willis v. Derwinski, 1 Vet. App. 66 (1991); Wilson v. Derwinski, 2 Vet. App. 614 (1992).  

In this instance, the Board cannot reasonably conclude that one opinion is more probative than the other.  The August 2010 examiner relied heavily on the Veteran's reported pre-service mental status in forming his opinion.  He referred to a period during the Veteran's teenage years when he was treated for a bout of depression.  He opined that his current mental disorder is at least as likely as not related to that past occurrence and not the claimed in-service stressor because of the lack of psychiatric treatment for nearly 50 years from his military discharge in 1956 until December 2004 when he first sought mental health assistance.  The Board juxtaposed this opinion with the favorable opinion of the private psychologist who found the Veteran's statements of the in-service stressor as credible due to corroborative internet research of the Korean War and clearly linked his diagnosis of PTSD to that stressor event.  Even with issues noted as to the credibility and accuracy of information available to each examiner during their respective examinations, the Board finds each examiner utilized what information they had to make the best assessment possible including interviewing the Veteran and reviewing the claims file in its entirety  With the Board unable to give more probative weight to one opinion over the other, the Board finds the evidence in relative equipoise with the Veteran prevailing in his service connection claim. 

As a full grant of the Veteran's claims, the Board finds a detailed discussion of VA's various duties to notify and assist unnecessary.  Any potential failure of VA in fulfilling these duties is harmless error.


ORDER

Service connection for PTSD is granted, subject to the applicable laws and regulations governing the payment of monetary awards.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


